Exhibit 10.5
INCOME CONTINUATION AGREEMENT
 
This Agreement, made and entered into in the town of Syosset, New York,
effective as of June 27, 2008, by and between Porta Systems Corp., a Delaware
corporation with its principal executive offices at 6851 Jericho Turnpike,
Syosset, New York  11791(the "Corporation”), and Edward B. Kornfeld, an
individual residing at 3 Hampshire Court, Holbrook, New York 11741 (the
"Executive").
 
WHEREAS, the Corporation and the Executive entered into an Executive
Continuation Agreement, effective as of August 1, 2006 (the “Prior Agreement”),
and which shall be replaced in its entirety by this Agreement, and which Prior
Agreement shall be of no further force or effect immediately upon the execution
of this Agreement; and
 
NOW, THEREFORE, to induce the Executive to remain in his current position, and
to compensate the Executive for his valuable services to the Corporation and its
subsidiaries should his services be terminated under circumstances hereinafter
described, and for other good and valuable consideration, the receipt and
adequacy of which each party acknowledges, the Corporation and the Executive
agree as follows:
 
1.           Term.  This Agreement shall commence on the date hereof and shall
continue until July 31, 2010, and, unless the Corporation gives written notice
to the Executive of its election not to extend or renew this Agreement at least
sixty (60) days prior to August 1 of any year, effective August 1 of each such
year, commencing August 1, 2010, the term of this Agreement shall be extended
and renewed automatically for one (1) additional year.
 
2.           Compensation Payable.  No compensation shall be payable under this
Agreement unless and until there shall have been change in Control of the
Corporation (as defined in paragraph 3 hereof) while the Executive is still an
employee of the Corporation and the Executive’s employment by the Corporation
terminates in the manner which would entitle him to the benefit of the payments
under paragraph 4 hereof.
 
3.           Change in Control.   For purposes of this Agreement, a "Change in
Control" shall mean a change in control of a nature that would be required to be
reported in response to Item 6(f) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”);
provided that, without limitation, such a Change in Control shall also be deemed
to have occurred if (i) and “person” (as such term is used in Sections 13(d) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 25% or more of the
combined voting power of the Corporation’s then outstanding securities; or (ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board of the Directors of the Corporation cease for
any reason to constitute at least a majority thereof unless the election of each
new director was nominated or ratified by at least two-thirds of the  directors
then still in office who were directors at the beginning of such
period.  Notwithstanding any of the above to the contrary, the Executive and the
Corporation agree that the refinancing of the senior and junior debt of the
Corporation, whereby Cheyne Special Situations Fund L.P.  and others shall
obtain 91% of the stock of the Corporation, shall not be deemed a Change of
Control of the Corporation.

 

--------------------------------------------------------------------------------

 

4.           Termination after Change of Control.   If any of the events
described in paragraph 3 hereof constituting a Change of Control shall have
occurred, the Executive shall be entitled to the benefits provided in this
paragraph 4 hereof upon the subsequent termination of his employment unless such
termination is: (a) because of the Executive’s death; or (b) by the Corporation
for Cause or Disability as provided in paragraph 5 or 6 hereof; or (c) by the
Corporation and occurs more than eighteen (18) months subsequent to the date of
the Change of Control or (d) by the Executive for Good Reason and occurs more
than eighteen (18) months subsequent to the date of the  Change of Control.  In
the event the Executive shall become entitled to receive benefits under this
paragraph 4, the Corporation shall pay to the Executive as severance pay in one
lump sum on the fifth day following the Date of Termination or, at the election
of the Executive, in equal monthly installments the following amounts:
 
(i) The Executive’s full salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given; and
 
(ii) In lieu of any further salary payments to the Executive for the periods
subsequent to the Date of Termination, an amount equal to the product of (A) the
sum of the Executive’s monthly salary at the rate in effect as of the Date of
Termination, or if higher, as in effect immediately prior to the Change in
Control, plus the pro rata monthly amount of him sot recent annual executive
bonus or, if higher, his most recent annual bonus paid immediately prior to the
Change of Control, multiplied by (B) 24.
 
5.           Discharge for Cause.  The Corporation, through action taken by a
majority of its entire Board of Directors at a meeting held for such purpose
(after reasonable notice to the Executive and an opportunity for the Executive,
together with his counsel, to be heard before the Board of Directors), may at
any time at its option, exercised by notice to the Executive, terminate his
services for Cause (as hereinafter defined). In the event of termination for
Cause, the Corporation shall have no further obligations or liabilities to the
Executive hereunder. For purposes of this Agreement, term “Cause” means (i) any
conviction of the Executive of a felony under the laws of the United States or
any state thereof; or (ii) the willful and continued failure by the Executive to
substantially perform his duties with the Corporation (other than such failure
resulting from his incapacity due to physical or mental illness), after a demand
for substantial performance is delivered to the Executive by the Board of
Directors which specifically identifies the manner in which the Board of
Directors believes when the Executive has not substantially performed his
duties. For purpose of this paragraph 5, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Corporation.
 
6.           Death or Incapacity.  In the event of the Executive’s death during
the term of this Agreement prior to his becoming entitled to benefits under
paragraph 4, this Agreement shall terminate on the date of his death and no
benefits shall be payable hereunder. In the event that, during the term of this
Agreement prior to his becoming entitled to benefits under paragraph 4, the
Executive shall become totally incapacitated by any physical or mental illness
or disability for a period of one hundred eighty (180) consecutive days and
within thirty (30) days after written notice of termination is given the
Executive shall not have returned to the fulltime performance of his duties, the
Corporation may terminate this Agreement for "Disability" and no benefits shall
be payable hereunder.

 
2

--------------------------------------------------------------------------------

 

7.           Termination by Executive for Good Reason.   The Executive may
terminate his employment with the Corporation for "Good Reason" at any time
within eighteen (18) months of a Change in Control and in such circumstances
will be entitled to the benefits provided in paragraph 4 hereto. For purposes of
this Agreement, "Good Reason" shall mean the occurrence of any one of the
following events without the Executive's express written consent: (i) the
assignment of the Executive to any duties substantially inconsistent with his
position, duties, responsibilities or status with the Corporation immediately
prior to the Change in Control, or any removal of the Executive from, or any
failure to reelect him to his then current position, except in connection with a
termination of his employment for Cause or Disability; (ii) a reduction by the
Corporation in the amount of the Executive’s base salary or other employee
perquisites as compared to that which was paid or made available to him
immediately prior to the Change in Control; (iii) the failure by the Corporation
to continue to provide the Executive with substantially similar bonus
opportunities as enjoyed immediately prior to the Change in Control or benefits
the Executive enjoyed under the Corporation’s benefit programs in which he was
participating at the time of the Change in Control; (iv) the failure by the
Corporation to provide the Executive with the number of paid vacation days to
which he was entitled in accordance with the Corporation’s normal vacation
policy or arrangement with the Executive in effect at the time of the Change in
Control; (v) the relocation of the Executive’s principal office to a location
more than twenty-five (25) miles from the location of such office immediately
prior to the Change in Control; (vi) requiring travel on the Corporation’s
business to an extent substantially greater than the Executive’s business travel
obligations immediately prior to the Change in Control; (vii) any failure of the
Corporation to obtain the express written assumption of the obligation to
perform this Agreement by any successor; or (viii) any breach by the Corporation
of any of the provisions of this Agreement or any failure by the Corporation to
carry out any of its obligations hereunder.
 
8.           Date of Termination.  "Date of Termination" shall mean the date on
which the Notice of Termination is given.
 
9.           Notices.   All notices required or permitted to be given hereunder
shall be by registered or certified mail addressed to the respective parties at
their addresses hereinabove set forth or at such other addresses as may
hereafter be designated in writing by such party and all such notices shall be
deemed to be given on the date when such notice was mailed. Notices sent to the
Corporation shall be sent to the attention of the Chairman of the Corporation.
Any termination by the Corporation pursuant to paragraph 5 above shall be
communicated by written notice of termination to the Executive. For purposes of
this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide the basis for termination of the Executive’s employment under the
provision so indicated.
 
10.         Non-Competition.   Solely in the event that the Executive terminates
his employment for Good Reason pursuant to paragraph 7 hereof, then for the
eighteen (18) month period thereafter, the Executive shall not directly or
indirectly engage in, as a director, officer, employee or stockholder, in any
business, association, or corporation (other than the Corporation, or any
subsidiary or successor of it) that is engaged in whole or in part in a business
that is in substantial and direct competition with the business of the
Corporation or any of its subsidiaries, provided that the Executive may own not
in excess of 5% of any class of securities of any such competitive entity that
is registered under section 12 of the Securities Exchange Act of 1934, as
amended, or is otherwise publicly traded.
 
11.         Merger or Consolidation.   In the event the Corporation shall merge
into or consolidate with another corporation, or transfer or sell all or
substantially all of its assets to another corporation or other entity, such
successor corporation or other entity shall be required to assume the
obligations of the Corporation hereunder, and this Agreement shall be binding on
and inure to the benefit of the successor corporation or other entity and such
successor corporation or other entity shall be obligated to perform all of the
terms and conditions hereof, whether or not such successor expressly assumes
such obligations. In this Agreement, the term "Corporation" shall include any
such successor.

 
3

--------------------------------------------------------------------------------

 

12.         Non-assignability.   This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations hereunder. Without limiting
the foregoing, the Executive’s right to receive payments hereunder shall not be
assignable or transferable, whether by pledge, creation of a security interest
or otherwise, other than a transfer by his will or by the laws of descent and
distribution, and in the event of any attempted assignment or transfer contrary
to this paragraph the Corporation shall have no liability to pay any amount so
attempted to be assigned or transferred.
 
13.         Mitigation.   The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the Date of Termination, or otherwise. The
Corporation’s obligations to pay the Executive the compensation and make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Corporation may have.
All amounts payable by the Corporation hereunder shall be paid without notice
and demand. Except as expressly provided herein, the Corporation waives all
rights which it may now have or may hereafter have conferred upon it, by statute
or otherwise, to terminate, cancel or rescind this Agreement in whole or in
part.
 
14.         Arbitration.   Any dispute, disagreement or other question arising
from this Agreement or the interpretation thereof shall be settled by
arbitration in accordance with the commercial rules then in effect of the
American Arbitration Association, except that the arbitrator(s) shall be
selected in accordance with the following procedure: any dispute, disagreement
or other question shall be referred to and decided by a single arbitrator if the
parties can agree upon one within fifteen (15) days after either of the parties
shall notify the other in writing that it wishes to avail itself of the
provisions of this paragraph 14; otherwise, such dispute, disagreement or other
question shall be referred to and decided by three arbitrators, one to be
appointed by the Corporation and one to be appointed by the Executive, each such
appointment to be made within ten (10) days after the expiration of the fifteen
(15) day period referred to above, and the third arbitrator to be appointed by
the first two arbitrators within twenty (20) days after the expiration of such
ten (10) day period. If the first two arbitrators cannot reach agreement on the
third arbitrator within said twenty (20) day period, the third arbitrator shall
be an impartial arbitrator appointed by the President of the American
Arbitration Association within thirty (30) days after the expiration of said
twenty (20) day period. Hearings of the arbitrator(s) shall be held in New York,
New York, unless the parties agree otherwise. Judgment upon an award rendered by
the arbitrator(s) may be entered in any court of competent jurisdiction,
including courts in the state of New York. Any award so rendered shall be final
and binding upon the parties hereto. Subject to paragraph 15 hereof, all costs
and expenses of the arbitrator(s) shall be paid as determined by such
arbitrator(s), and all costs and expenses of experts, witnesses and other
persons retained by the parties shall be borne by them respectively.
 
15.         Indemnification for Expenses and Advancement of Expenses.
 
(a)         Upon the occurrence of a Change in Control, the Corporation shall
pay, and indemnify the Executive against, all costs and expenses, including,
without limitation, the fees and expenses of attorneys, arbitrators, experts and
witnesses, incurred by or on behalf of the Executive in connection with any
arbitration or legal claim or proceeding arising from this Agreement or the
interpretation thereof, to the extent that the Executive is successful, on the
merits or otherwise, in any such claim or proceeding. If the Executive-is not
wholly successful in such claim or proceeding but is successful, on the merits
or otherwise, as to one or more but less than all claims, issues or matters in
such claim or proceeding, then the Corporation shall indemnify the Executive
against all such costs and expenses incurred by him or on his behalf in
connection with each successfully resolved claim, issue or matter. For the
purposes of this paragraph 15, and without limiting the foregoing, the
termination of any claim, issue or matter in any such claim or proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 
4

--------------------------------------------------------------------------------

 

(b)         The Corporation shall advance all such costs and expenses incurred
by or on behalf of the Executive in connection with any such claim or proceeding
within twenty (20) days after the receipt by the Corporation of a statement or
statements from the Executive requesting such advance or advances from time to
time, whether prior to or after final disposition of such claim or proceeding.
Such statement or statements shall reasonably evidence the costs and expenses
incurred by the Executive and shall include or be preceded or accompanied by an
undertaking by or on behalf of the Executive to repay any costs and expenses
advanced if it shall ultimately be determined that the Executive is not entitled
to be indemnified against such costs and expenses.
 
16.         Tax Withholding.   The Corporation shall have the right to withhold
from any transfer or payment made to the Executive or to any other person
hereunder, whether such payment is to be made in cash or other property all
applicable Federal, state, city or other taxes or foreign taxes as they shall be
required, in the determination of the Corporation, pursuant to any statue or
governmental regulation or ruling.
 
17.         Miscellaneous.   In the event that the Executive shall die after
becoming entitled to benefits hereunder but prior to the complete payment
thereof, all such remaining amounts shall be paid to the Executive's estate or
beneficiary. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board of Directors of the corporation and such provision shall be modified,
waived or discharged only to the extent set forth in such writing. This
Agreement sets forth the entire agreement of the parties hereto and supersedes
any prior expressions of intent or understanding, whether written or oral, with
respect to the subject matter hereof. The validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
New York, without application of conflict of laws provisions.  The parties
hereby agree to the exclusive jurisdiction of the Federal and State courts
located in New York County, State of New York, and hereby submit to the
jurisdiction of said courts and waive any defense of forum non conveniens or an
similar defense. The invalidity or unenforceability of any provision of this
Agreement shall in no way effect the validity or enforceability of any other
provision. For purposes of this Agreement, the term "subsidiary" shall mean any
corporation or business entity controlled by the corporation in question, and
the term "affiliate" shall mean and include any corporation or business entity
controlling, controlled by, or under common control with the corporation in
question.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
 
5

--------------------------------------------------------------------------------

 
 
PORTA SYSTEMS CORP.
     
By:
/s/ Michael Tancredi
   
Michael Tancredi
   
Senior Vice President, Secretary and Treasurer
       
/s/ Edward B. Kornfeld
 
Edward B. Kornfeld
 


 
6

--------------------------------------------------------------------------------

 